                       Case 3:20-cv-04176-SK Document 22 Filed 09/30/20 Page 1 of 13



              1    J. ROBERT SHUMAN, JR. (SBN 100236)
                   shu@shusny.com
              2    KRISTEN L. McMICHAEL (SBN 193343)
                   kristi@shusny.com
              3    SHUMAN SNYDER LLP
                   525 Middlefield Road, Suite 140
              4    Menlo Park, CA 94025
                   Tel: 650.443.5100
              5    Fax: 650.644.3348

              6    Attorneys for Defendants ATIEVA USA, INC.
                   SEVERANCE BENEFIT PLAN
              7

              8                                 UNITED STATES DISTRICT COURT
              9                                NORTHERN DISTRICT OF CALIFORNIA
             10                                     SAN FRANCISCO DIVISION
             11    DOUGLAS COATES,                                    CASE NO. 3:20-CV-04176-SK

             12                   Plaintiff,                          STIPULATED PROTECTIVE ORDER

             13            v.

             14    ATIEVA USA, INC. SEVERANCE
                   BENEFIT PLAN,
             15
                                  Defendant.
             16

             17

             18   1.      PURPOSES AND LIMITATIONS

             19           Disclosure and discovery activity in this action are likely to involve production of

             20   confidential, proprietary, or private information for which special protection from public

             21   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

             22   Accordingly, the parties hereby stipulate to and petition the court to enter the following

             23   Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket

             24   protections on all disclosures or responses to discovery and that the protection it affords from

             25   public disclosure and use extends only to the limited information or items that are entitled to

             26   confidential treatment under the applicable legal principles. The parties further acknowledge, as

             27   set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them to file

             28   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
S HUMAN S NYDER                                                     -1-
     LLP
                                                  STIPULATED PROTECTIVE ORDER (CASE NO. 3:20-CV-04176-SK)
                       Case 3:20-cv-04176-SK Document 22 Filed 09/30/20 Page 2 of 13



              1   followed and the standards that will be applied when a party seeks permission from the court to

              2   file material under seal.

              3   2.      DEFINITIONS

              4           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

              5   information or items under this Order.

              6           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

              7   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

              8   of Civil Procedure 26(c).

              9           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

             10   well as their support staff).

             11           2.4     Designating Party: a Party or Non-Party that designates information or items that

             12   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

             13           2.5     Disclosure or Discovery Material: all items or information, regardless of the

             14   medium or manner in which it is generated, stored, or maintained (including, among other things,

             15   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

             16   responses to discovery in this matter.

             17           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent

             18   to the litigation who has been retained by a Party or its counsel to serve as an expert witness or as

             19   a consultant in this action.

             20           2.7     House Counsel: attorneys who are employees of a party to this action. House

             21   Counsel does not include Outside Counsel of Record or any other outside counsel.

             22           2.8     Non-Party: any natural person, partnership, corporation, association, or other

             23   legal entity not named as a Party to this action.

             24           2.9     Outside Counsel of Record: attorneys who are not employees of a party to this

             25   action but are retained to represent or advise a party to this action and have appeared in this

             26   action on behalf of that party or are affiliated with a law firm which has appeared on behalf of

             27   that party.

             28           2.10    Party: any party to this action, including all of its officers, directors, employees,
S HUMAN S NYDER                                                       -2-
     LLP
                                                  STIPULATED PROTECTIVE ORDER (CASE NO. 3:20-CV-04176-SK)
                       Case 3:20-cv-04176-SK Document 22 Filed 09/30/20 Page 3 of 13



              1   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

              2           2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

              3   Material in this action.

              4           2.12   Professional Vendors: persons or entities that provide litigation support services

              5   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

              6   organizing, storing, or retrieving data in any form or medium) and their employees and

              7   subcontractors.

              8           2.13   Protected Material: any Disclosure or Discovery Material that is designated as

              9   “CONFIDENTIAL.”

             10           2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a

             11   Producing Party.

             12   3.      SCOPE

             13           The protections conferred by this Stipulation and Order cover not only Protected Material

             14   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

             15   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

             16   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

             17   However, the protections conferred by this Stipulation and Order do not cover the following

             18   information: (a) any information that is in the public domain at the time of disclosure to a

             19   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

             20   a result of publication not involving a violation of this Order, including becoming part of the

             21   public record through trial or otherwise; and (b) any information known to the Receiving Party

             22   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

             23   obtained the information lawfully and under no obligation of confidentiality to the Designating

             24   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

             25   4.      DURATION

             26           Even after final disposition of this litigation, the confidentiality obligations imposed by

             27   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

             28   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
S HUMAN S NYDER                                                     -3-
     LLP
                                                  STIPULATED PROTECTIVE ORDER (CASE NO. 3:20-CV-04176-SK)
                       Case 3:20-cv-04176-SK Document 22 Filed 09/30/20 Page 4 of 13



              1   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

              2   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this

              3   action, including the time limits for filing any motions or applications for extension of time

              4   pursuant to applicable law.

              5   5.      DESIGNATING PROTECTED MATERIAL

              6           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party

              7   or Non-Party that designates information or items for protection under this Order must take care

              8   to limit any such designation to specific material that qualifies under the appropriate standards.

              9   The Designating Party must designate for protection only those parts of material, documents,

             10   items, or oral or written communications that qualify – so that other portions of the material,

             11   documents, items, or communications for which protection is not warranted are not swept

             12   unjustifiably within the ambit of this Order.

             13           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

             14   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

             15   unnecessarily encumber or retard the case development process or to impose unnecessary

             16   expenses and burdens on other parties) expose the Designating Party to sanctions.

             17            If it comes to a Designating Party’s attention that information or items that it designated

             18    for protection do not qualify for protection, that Designating Party must promptly notify all

             19    other Parties that it is withdrawing the mistaken designation.

             20           5.2    Manner and Timing of Designations. Except as otherwise provided in this Order

             21   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

             22   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

             23   designated before the material is disclosed or produced.

             24           Designation in conformity with this Order requires:

             25                  (a)     for information in documentary form (e.g., paper or electronic documents,

             26   but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

             27   Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only

             28   a portion or portions of the material on a page qualifies for protection, the Producing Party also
S HUMAN S NYDER                                                     -4-
     LLP
                                                  STIPULATED PROTECTIVE ORDER (CASE NO. 3:20-CV-04176-SK)
                       Case 3:20-cv-04176-SK Document 22 Filed 09/30/20 Page 5 of 13



              1   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

              2   margins).

              3           A Party or Non-Party that makes original documents or materials available for inspection

              4   need not designate them for protection until after the inspecting Party has indicated which

              5   material it would like copied and produced. During the inspection and before the designation, all

              6   of the material made available for inspection shall be deemed “CONFIDENTIAL.” After the

              7   inspecting Party has identified the documents it wants copied and produced, the Producing Party

              8   must determine which documents, or portions thereof, qualify for protection under this Order.

              9   Then, before producing the specified documents, the Producing Party must affix the

             10   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a portion or

             11   portions of the material on a page qualifies for protection, the Producing Party also must clearly

             12   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

             13                  (b)     for testimony given in deposition or in other pretrial or trial proceedings,

             14   that the Designating Party identify on the record, before the close of the deposition, hearing, or

             15   other proceeding, all protected testimony.

             16                  (c)     for information produced in some form other than documentary and for

             17   any other tangible items, that the Producing Party affix in a prominent place on the exterior of

             18   the container or containers in which the information or item is stored the legend

             19   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

             20   the Producing Party, to the extent practicable, shall identify the protected portion(s).

             21           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

             22   designate qualified information or items does not, standing alone, waive the Designating Party’s

             23   right to secure protection under this Order for such material. Upon timely correction of a

             24   designation, the Receiving Party must make reasonable efforts to assure that the material is

             25   treated in accordance with the provisions of this Order.

             26   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

             27           6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

             28   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
S HUMAN S NYDER                                                    -5-
     LLP
                                                  STIPULATED PROTECTIVE ORDER (CASE NO. 3:20-CV-04176-SK)
                     Case 3:20-cv-04176-SK Document 22 Filed 09/30/20 Page 6 of 13



              1   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

              2   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

              3   challenge a confidentiality designation by electing not to mount a challenge promptly after the

              4   original designation is disclosed.

              5          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

              6   process by providing written notice of each designation it is challenging and describing the basis

              7   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

              8   notice must recite that the challenge to confidentiality is being made in accordance with this

              9   specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

             10   good faith and must begin the process by conferring directly (in voice to voice dialogue; other

             11   forms of communication are not sufficient) within 14 days of the date of service of notice. In

             12   conferring, the Challenging Party must explain the basis for its belief that the confidentiality

             13   designation was not proper and must give the Designating Party an opportunity to review the

             14   designated material, to reconsider the circumstances, and, if no change in designation is offered,

             15   to explain the basis for the chosen designation. A Challenging Party may proceed to the next

             16   stage of the challenge process only if it has engaged in this meet and confer process first or

             17   establishes that the Designating Party is unwilling to participate in the meet and confer process in

             18   a timely manner.

             19          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

             20   intervention, the Designating Party shall file and serve a motion to retain confidentiality under

             21   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days

             22   of the initial notice of challenge or within 14 days of the parties agreeing that the meet and

             23   confer process will not resolve their dispute, whichever is earlier. Each such motion must be

             24   accompanied by a competent declaration affirming that the movant has complied with the meet

             25   and confer requirements imposed in the preceding paragraph. Failure by the Designating Party to

             26   make such a motion including the required declaration within 21 days (or 14 days, if applicable)

             27   shall automatically waive the confidentiality designation for each challenged designation. In

             28   addition, the Challenging Party may file a motion challenging a confidentiality designation at
S HUMAN S NYDER                                                   -6-
     LLP
                                                  STIPULATED PROTECTIVE ORDER (CASE NO. 3:20-CV-04176-SK)
                       Case 3:20-cv-04176-SK Document 22 Filed 09/30/20 Page 7 of 13



              1   any time if there is good cause for doing so, including a challenge to the designation of a

              2   deposition transcript or any portions thereof. Any motion brought pursuant to this provision must

              3   be accompanied by a competent declaration affirming that the movant has complied with the

              4   meet and confer requirements imposed by the preceding paragraph.

              5           The burden of persuasion in any such challenge proceeding shall be on the Designating

              6   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

              7   unnecessary expenses and burdens on other parties) may expose the Challenging Party to

              8   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

              9   file a motion to retain confidentiality as described above, all parties shall continue to afford the

             10   material in question the level of protection to which it is entitled under the Producing Party’s

             11   designation until the court rules on the challenge.

             12   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

             13           7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed

             14   or produced by another Party or by a Non-Party in connection with this case only for

             15   prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be

             16   disclosed only to the categories of persons and under the conditions described in this Order.

             17   When the litigation has been terminated, a Receiving Party must comply with the provisions of

             18   section 13 below (FINAL DISPOSITION).

             19           Protected Material must be stored and maintained by a Receiving Party at a location and

             20   in a secure manner that ensures that access is limited to the persons authorized under this Order.

             21           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

             22   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

             23   disclose any information or item designated “CONFIDENTIAL” only to:

             24                  (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as

             25   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

             26   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

             27   Bound” that is attached hereto as Exhibit A;

             28                  (b)     the officers, directors, and employees (including House Counsel) of the
S HUMAN S NYDER                                                      -7-
     LLP
                                                  STIPULATED PROTECTIVE ORDER (CASE NO. 3:20-CV-04176-SK)
                       Case 3:20-cv-04176-SK Document 22 Filed 09/30/20 Page 8 of 13



              1   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have

              2   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

              3                  (c)      Experts (as defined in this Order) of the Receiving Party to whom

              4   disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

              5   and Agreement to Be Bound” (Exhibit A);

              6                  (d)      the court and its personnel;

              7                  (e)      court reporters and their staff, professional jury or trial consultants, mock

              8   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this litigation

              9   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

             10                  (f)      during their depositions, witnesses in the action to whom disclosure is

             11   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

             12   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

             13   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

             14   separately bound by the court reporter and may not be disclosed to anyone except as permitted

             15   under this Stipulated Protective Order.

             16                  (g)      the author or recipient of a document containing the information or a

             17   custodian or other person who otherwise possessed or knew the information.

             18   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                          OTHER LITIGATION
             19

             20           If a Party is served with a subpoena or a court order issued in other litigation that compels

             21   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

             22   Party must:

             23                  (a)      promptly notify in writing the Designating Party. Such notification shall

             24   include a copy of the subpoena or court order;

             25                  (b)      promptly notify in writing the party who caused the subpoena or order to

             26   issue in the other litigation that some or all of the material covered by the subpoena or order is

             27   subject to this Protective Order. Such notification shall include a copy of this Stipulated

             28   Protective Order; and
S HUMAN S NYDER                                                      -8-
     LLP
                                                   STIPULATED PROTECTIVE ORDER (CASE NO. 3:20-CV-04176-SK)
                       Case 3:20-cv-04176-SK Document 22 Filed 09/30/20 Page 9 of 13



              1                   (c)       cooperate with respect to all reasonable procedures sought to be pursued

              2   by the Designating Party whose Protected Material may be affected.

              3            If the Designating Party timely seeks a protective order, the Party served with the

              4   subpoena or court order shall not produce any information designated in this action as

              5   “CONFIDENTIAL” before a determination by the court from which the subpoena or order

              6   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party

              7   shall bear the burden and expense of seeking protection in that court of its confidential material –

              8   and nothing in these provisions should be construed as authorizing or encouraging a Receiving

              9   Party in this action to disobey a lawful directive from another court.

             10   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
                           THIS LITIGATION
             11

             12            (a)    The terms of this Order are applicable to information produced by a Non-Party in

             13   this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

             14   connection with this litigation is protected by the remedies and relief provided by this Order.

             15   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

             16   additional protections.

             17            (b)    In the event that a Party is required, by a valid discovery request, to produce a

             18   Non-Party’s confidential information in its possession, and the Party is subject to an agreement

             19   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

             20                   (1)       promptly notify in writing the Requesting Party and the Non-Party that

             21   some or all of the information requested is subject to a confidentiality agreement with a Non-

             22   Party;

             23                   (2)       promptly provide the Non-Party with a copy of the Stipulated Protective

             24   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

             25   the information requested; and

             26                   (3)       make the information requested available for inspection by the Non-Party.

             27            (c)    If the Non-Party fails to object or seek a protective order from this court within 14

             28   days of receiving the notice and accompanying information, the Receiving Party may produce
S HUMAN S NYDER                                                  -9-
     LLP
                                                    STIPULATED PROTECTIVE ORDER (CASE NO. 3:20-CV-04176-SK)
                    Case 3:20-cv-04176-SK Document 22 Filed 09/30/20 Page 10 of 13



              1   the Non-Party’s confidential information responsive to the discovery request. If the Non-Party

              2   timely seeks a protective order, the Receiving Party shall not produce any information in its

              3   possession or control that is subject to the confidentiality agreement with the Non-Party before a

              4   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

              5   burden and expense of seeking protection in this court of its Protected Material.

              6   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

              7          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

              8   Material to any person or in any circumstance not authorized under this Stipulated Protective

              9   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

             10   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

             11   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

             12   made of all the terms of this Order, and (d) request such person or persons to execute the

             13   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

             14   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                         PROTECTED MATERIAL
             15

             16          When a Producing Party gives notice to Receiving Parties that certain inadvertently

             17   produced material is subject to a claim of privilege or other protection, the obligations of the

             18   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

             19   provision is not intended to modify whatever procedure may be established in an e-discovery

             20   order that provides for production without prior privilege review. Pursuant to Federal Rule of

             21   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

             22   communication or information covered by the attorney-client privilege or work product

             23   protection, the parties may incorporate their agreement in the stipulated protective order

             24   submitted to the court.

             25   12.    MISCELLANEOUS

             26          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

             27   seek its modification by the court in the future.

             28          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
S HUMAN S NYDER                                                  -10-
     LLP
                                                  STIPULATED PROTECTIVE ORDER (CASE NO. 3:20-CV-04176-SK)
                    Case 3:20-cv-04176-SK Document 22 Filed 09/30/20 Page 11 of 13



              1   Order no Party waives any right it otherwise would have to object to disclosing or producing any

              2   information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

              3   no Party waives any right to object on any ground to use in evidence of any of the material

              4   covered by this Protective Order.

              5          12.3    Filing Protected Material. Without written permission from the Designating Party

              6   or a court order secured after appropriate notice to all interested persons, a Party may not file in

              7   the public record in this action any Protected Material. A Party that seeks to file under seal any

              8   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be

              9   filed under seal pursuant to a court order authorizing the sealing of the specific Protected

             10   Material at issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a

             11   request establishing that the Protected Material at issue is privileged, protectable as a trade

             12   secret, or otherwise entitled to protection under the law. If a Receiving Party's request to file

             13   Protected Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the court, then

             14   the Receiving Party may file the information in the public record pursuant to Civil Local Rule

             15   79-5(e) unless otherwise instructed by the court.

             16   13.    FINAL DISPOSITION

             17          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

             18   Receiving Party must return all Protected Material to the Producing Party or destroy such

             19   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

             20   compilations, summaries, and any other format reproducing or capturing any of the Protected

             21   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

             22   submit a written certification to the Producing Party (and, if not the same person or entity, to the

             23   Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all

             24   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

             25   not retained any copies, abstracts, compilations, summaries or any other format reproducing or

             26   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

             27   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

             28   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
S HUMAN S NYDER                                                -11-
     LLP
                                                  STIPULATED PROTECTIVE ORDER (CASE NO. 3:20-CV-04176-SK)
                    Case 3:20-cv-04176-SK Document 22 Filed 09/30/20 Page 12 of 13



              1   product, and consultant and expert work product, even if such materials contain Protected

              2   Material. Any such archival copies that contain or constitute Protected Material remain subject to

              3   this Protective Order as set forth in Section 4 (DURATION).

              4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

              5   DATED: September 30, 2020
                                                               SHUMAN SNYDER LLP
              6

              7
                                                               By:            /S/
              8                                                       J. ROBERT SHUMAN, JR.
                                                                      KRISTEN L. MC MICHAEL
              9                                                Attorneys for Defendant ATIEVA USA, INC.
                                                               SEVERANCE BENEFIT PLAN
             10

             11   DATED: September 30, 2020
                                                               KRAW LAW GROUP, APC
             12

             13
                                                               By:            /S/
             14                                                       MICHAEL J. KORDA
                                                               Attorneys for Plaintiff DOUGLAS COATES
             15

             16          I hereby attest that I have on file all holographic signatures corresponding to any

             17   signatures indicated by a conformed signature (/S/) within this e-filed document.

             18                                                            /S/
                                                                J. ROBERT SHUMAN, JR.
             19

             20
                  PURSUANT TO STIPULATION, IT IS SO ORDERED.
             21

             22   DATED: ________________________           _____________________________________
                                                              SALLIE KIM
             23                                               United States Magistrate Judge
             24

             25

             26

             27

             28
S HUMAN S NYDER                                                   -12-
     LLP
                                                 STIPULATED PROTECTIVE ORDER (CASE NO. 3:20-CV-04176-SK)
                    Case 3:20-cv-04176-SK Document 22 Filed 09/30/20 Page 13 of 13



              1                                                EXHIBIT A

              2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

              3

              4          I, _____________________________ [print or type full name], of ______________

              5   _________________________ [print or type full address], declare under penalty of perjury that I

              6   have read in its entirety and understand the Stipulated Protective Order that was issued by the

              7   United States District Court for the Northern District of California on [date] in the case of Douglas

              8   Coates v. Atieva USA, Inc. Severance Benefit Plan, U.S.D.C. for the Northern District of California

              9   Case No. 3:20-CV-04176-SK. I agree to comply with and to be bound by all the terms of this

             10   Stipulated Protective Order and I understand and acknowledge that failure to so comply could

             11   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not

             12   disclose in any manner any information or item that is subject to this Stipulated Protective Order to

             13   any person or entity except in strict compliance with the provisions of this Order.

             14          I further agree to submit to the jurisdiction of the United States District Court for the

             15   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

             16   Order, even if such enforcement proceedings occur after termination of this action.

             17          I hereby appoint __________________________ [print or type full name] of _______

             18   _______________________________________ [print or type full address and telephone number]

             19   as my California agent for service of process in connection with this action or any proceedings

             20   related to enforcement of this Stipulated Protective Order.

             21

             22   Date: _______________________

             23   City and State where sworn and signed: _________________________________

             24   Printed name: _______________________________

             25   Signature: __________________________________

             26

             27

             28
S HUMAN S NYDER                                                    -13-
     LLP
                                                 STIPULATED PROTECTIVE ORDER (CASE NO. 3:20-CV-04176-SK)
